MURNAGHAN, Circuit Judge,
dissenting:
I respectfully dissent. The district court did not clearly err in finding that the Child’s lawsuit contributed to her readmission to kindergarten. She was, therefore, a prevailing party. However, instead simply of affirming in to to, I would vacate the award of attorney's fees and remand for a possible recalculation because the district court failed to explain adequately its reasons for granting fees for certain legal work performed after the Fairfax County School Board had voted to readmit the Child.
I. Prevailing Party Status
A. Readmission of Child
The majority fails to give proper deference to the district court’s factual finding that the Child’s lawsuit contributed to or at least helped to expedite the School Board’s decision to readmit her to kindergarten. Although the majority has acknowledged that it is bound to a “clearly erroneous” standard of review, such acknowledgment here represents mere lip service. In reality, the majority has substituted its judgment for that of the district court on a factual issue, and in the process has violated the clear mandate of the Supreme Court.
The “clearly erroneous” standard of review is a highly deferential one:
If the district court’s account of the evidence is plausible in light of the record viewed in its entirety, the court of appeals may not reverse it even though convinced that had it been sitting as the trier of fact, it would have weighed the evidence differently. Where there are two permissible views of the evidence, the factfinder’s choice between them cannot be clearly erroneous.... This is so even when the district court’s findings do not rest on credibility determinations, but are based instead on physical or docu*695mentary evidence or inferences from other facts.
Anderson v. Bessemer City, 470 U.S. 564, 573-74, 105 S.Ct. 1504, 1511-12, 84 L.Ed.2d 518 (1985) (citations omitted). Such deference is particularly appropriate where, as here, the district judge must rely on his or her intimate familiarity with the lawsuit’s progression, the conduct of the parties and their counsel, and events in the local community, including public reaction to the suit, to make the difficult determination of whether a causal link existed between the suit and the defendant’s behavior. Appellate judges, who view the case from afar, are simply not as well equipped as a district judge to make the difficult judgment call as to whether a lawsuit contributed to a defendant’s decision.
The record contains sufficient evidence from which the district court could reasonably infer that the filing of the lawsuit contributed in a significant way to the School Board’s decision on January 2, 1988 to readmit the Child to kindergarten. The majority opinion ignores the storm of negative publicity directed at the Fairfax County school system following the filing of the lawsuit. The school system and particularly Robert Spillane, the county school superintendent, were the subject of negative press coverage in the Washington, D.C. metropolitan area and across the country. In the way of news media, the counsel for the Child were inevitably caught up in the matter. This Circuit has recognized the propriety of inferring a causal link between a lawsuit and the defendant’s behavior where the suit has given rise to widespread negative publicity directed at the defendant. See DeMier v. Gondles, 676 F.2d 92, 93 (4th Cir.1982). The situation in DeMier was remarkably similar to the controversy in which the Fairfax County School Board and Superintendent Spillane found themselves embroiled:
According to the numerous exhibits of newspaper articles and editorials submitted by appellees, this suit caused considerable publicity, both locally and nationwide, and “increased political pressure” regarding the policy. The conclusion appears inescapable that even if other complaints contributed to the change in policy, this suit was a major contribution.
Id. In the instant case, the School Board appeared to act with a sense of urgency in the face of the negative publicity. Eleven days after the filing of the suit, and following more than a week of negative press coverage, the Board met on a Saturday — on New Year’s weekend, no less — to vote to readmit the Child to school. The district court could plausibly infer from the unusual meeting time that the Board was urgently trying to quell the storm of controversy that the lawsuit had provoked.
Rarely will plaintiffs be able to produce a “smoking gun” that conclusively proves the defendants’ motivation for their behavior. Evidence directly pertaining to a defendant’s motivation is often exclusively within that party’s control and quite difficult, if not impossible, for the plaintiff to obtain. See Ortiz de Arroyo v. Barcelo, 765 F.2d 275, 282 (1st Cir.1985), citing Nadeau v. Helgemoe, 581 F.2d 275, 281 (1st Cir.1978); Harrington v. DeVito, 656 F.2d 264, 267 (7th Cir.1981), cert. denied, 455 U.S. 993, 102 S.Ct. 1621, 71 L.Ed.2d 854 (1982); Comment, Attorney’s Fees in Moot Cases, 49 U.Chicago L.Rev. 819, 835 (1982). Cf. Commissioners Court of Medina County v. United States, 683 F.2d 435, 442 (D.C.Cir.1982).
Accordingly, numerous circuits have recognized that the chronology of events, while not dispositive, will often be an important factor from which district courts may properly infer causation. See Ortiz, 765 F.2d at 282; Morrison v. Ayoob, 627 F.2d 669, 672 (3rd Cir.1980), cert. denied, 449 U.S. 1102, 101 S.Ct. 898, 66 L.Ed.2d 828 (1981); Heath v. Brown, 858 F.2d 1092, 1094 (5th Cir.1988); Harrington, 656 F.2d at 267; United Handicapped Federation v. Andre, 622 F.2d 342, 347 (8th Cir.1980); Sablan v. Department of Finance, 856 F.2d 1317, 1326 (9th Cir.1988); Fields v. Tarpon Springs, 721 F.2d 318, 322 (11th Cir.1983); Miller v. Staats, 706 F.2d 336, 341 n. 32 (D.C.Cir.1983). See also, NAACP v. Detroit Police Officers Ass’n, 696 F.Supp. 1145, 1150 (E.D.Mich.1988). The *696filing of a lawsuit, followed by an outburst of negative publicity directed at the defendants, and followed in turn by the defendants’ relatively rapid acquiescence to the plaintiffs demands, will be strong evidence of a causal link.
The majority tries to discredit the inference drawn by the district court by presenting a selective version of the facts to convey the misimpression that the Child’s quick readmission to kindergarten was virtually assured before the lawsuit was filed. For example, the majority makes much of the fact that prior to the filing of the suit Fairfax County decided to form a medical committee to evaluate the possible health risks posed by the Child. That fact in no way makes the district court finding clearly erroneous. First of all, it is far from clear that the decision to establish the committee was made independently of the threat of legal action. Three days prior to the decision to form the committee, school officials received a letter from the Child’s attorney containing a thinly veiled threat of a lawsuit if the Child were not promptly readmitted to kindergarten.1 Secondly, there was no evidence at the time of the filing of the lawsuit that the committee was likely to recommend readmission. Furthermore, there is no objective support for the majority’s assertion that if the committee “agreed with the Child’s physician that no significant health risk to others was presented, the Child’s readmission was assured.”
Unlike the majority, I give little weight to affidavits from Superintendent Spillane and the School Board’s vice-chairperson stating that they agreed to the Child’s readmission solely because of the advice of the medical review committee and that the lawsuit had nothing to do with their decision. Few plaintiffs would recover attorneys fees if defendants could defeat a fee application merely by filing affidavits denying that the lawsuit had an impact on their behavior. “[Defendants, on the whole, are usually rather reluctant to concede that the litigation prompted them to mend their ways.” Heath, 858 F.2d at 1094, quoting Posada v. Lamb County, 716 F.2d 1066, 1072 (5th Cir.1983).2
Contrary to the majority’s suggestion, it was not unreasonable for the plaintiff to have believed that a lawsuit was necessary, notwithstanding the defendants’ promises to convene the medical review committee. The evidence suggests that the plaintiffs could reasonably fear that Superintendent Spillane might resist readmission of the Child even if the medical evidence demonstrated no health risks. Spillane had been quoted in the press as saying that no one with AIDS would ever be admitted to Fair-fax County schools. In fact, upon hearing of the Child’s lawsuit, Spillane was quoted by the press as saying that he would not readmit the Child because medical authorities could not reassure him that the girl would not endanger other pupils. Perhaps Spillane was misquoted. Nonetheless, the mere fact that such views were attributed to Spillane and widely publicized would understandably raise doubts among the Child’s attorneys about whether the Child would be allowed to return to school without a legal battle.
Furthermore, there is no evidence that the plaintiff was ever assured prior to filing suit that the School Board would reach a decision on readmission before classes resumed January 4, 1988. For all that the Child’s attorneys knew, deliberations within the school system might drag on for weeks or even months, during which time *697the Child would irretrievably be deprived of formal education. Although the plaintiff was informed that the medical review committee could meet as early as December 23, 1987, the plaintiff was apparently never told how long the committee would take to make a recommendation to Superintendent Spillane or how long Spillane and the School Board would take to act on that advice.
In conclusion, the district court permissibly inferred from the available facts that the Child’s lawsuit contributed in a significant way to her readmission to kindergarten or at least to an acceleration of her return. The defendants have pointed to no objective evidence demonstrating that the district court clearly erred in finding such a causal connection. That finding is sufficient to make the Child a prevailing party for purposes of collecting attorney’s fees pursuant to Section 505(b) of the Rehabilitation Act of 1973, 29 U.S.C. § 794a(b).
B. Enactment of AIDS Policy
I agree with the majority that the School Board’s consideration of an AIDS policy was insufficient by itself to make the Child a prevailing party. However, I disagree with the majority’s method of reaching that conclusion. The majority takes the position that as a matter of law a school system cannot be forced to enact an AIDS policy. The Court decides that important issue unnecessarily and in an off-hand manner without benefit of briefing by the parties. It is not at all clear to me that a court could not use its equitable powers in certain circumstances to force a school system to adopt an AIDS policy to remedy a violation of the Rehabilitation Act.
The Court could reach its intended result merely by holding that as a matter of law the Child did not prevail on the AIDS policy issue because the School Board had not yet adopted the policy when the lawsuit was dismissed. Therefore, the Child legally obtained no benefit in regards to the policy.
Of course, such a result in no way changes my conclusion that the Child was a prevailing party entitled to attorney’s fees by virtue of the district court’s finding that the lawsuit contributed to the Child’s readmission to kindergarten.
II. Calculation of Fee Award
The district court’s calculation of attorney’s fees must be upheld absent an abuse of discretion. Vaughns v. Board of Education, 770 F.2d 1244, 1245 (4th Cir.1985). I find no abuse of discretion in most aspects of the award, but I would vacate and remand for a full explanation in one respect, namely, the reasons for compensating legal work performed after the School Board agreed to readmit the Child. If the district court found on remand that such work did not contribute to the Child’s readmission, it should recalculate the fee award accordingly.
The defendants contend that the district court erred in granting attorney’s fees for time spent talking to members of the press and for the effort expended in preparing the fee application. Neither award represents an abuse of discretion.
A. Press Conferences and Media Interviews
The Court should not establish an absolute rule forbidding the award of attorney’s fees for time spent with the press. District judges should, however, be reluctant to grant such awards in the average case for fear that they will provide incentives for lawyers to try cases in the newspapers and other news media when their time would be better spent in preparing for the courtroom. Nonetheless, exceptional cases will arise from time to time involving issues of such vital public concern that lawyers will find it necessary to spend time responding to reporters’ questions. In those situations, a district court will have discretion to award attorney’s fees for time reasonably spent communicating with the news media.
Here, we have such an exceptional case. Few issues generate as much public controversy or implicate the public’s interest as much as the question whether children with AIDS should be permitted to attend public schools. We have seen such AIDS cases, including the one before us now, capture nationwide attention. In such a contro*698versial atmosphere, the lawyers for young AIDS victims will necessarily be called upon to deal with the news media.
When handled responsibly, a lawyer’s contact of that nature can serve a valuable function in an AIDS case. The lawyer can assume an educating role, referring the public (through the media) to responsible medical experts’ views on the risks and methods of AIDS transmission. The attorney (with the client’s consent) also may feel a need to inform the public of certain aspects of the child’s behavior that could affect the risks of transmission, such as whether the child is toilet trained or bites other children. Such information supplied by the lawyer may serve to quell the hysteria that often surrounds AIDS cases, thereby lessening parental opposition to the child’s return to school and hastening a satisfactory resolution of the dispute.
A lawyer’s contact with the media may also help to protect the child’s privacy. If an attorney were to refuse to supply information to the news media, reporters might attempt direct contacts with the child herself or with her parents in an attempt to obtain the information. Reporters who are kept well informed by the attorney may be more willing to respect the privacy of the child and her parents.
I am fully aware that awarding attorney’s fees for time spent with the news media carries the potential for abuse. But I am confident that district judges, who have the opportunity to observe lawyers’ behavior at close range, can guard against such abuse by separating the legitimate and necessary press contacts from the unwarranted publicity stunts.
The district court here did not abuse its discretion in awarding attorney’s fees for time spent with the press and other news media prior to the School Board’s decision to readmit the Child.3 There is ample evidence to support the district court’s finding that the communication with the media and the resulting publicity contributed to a resolution of the controversy. Furthermore, there is no evidence that the Child’s attorneys spent an unwarranted amount of time in press conferences or interviews. In fact, it appears that much of the media focus on the Child’s attorneys arose not from their own publicity efforts but rather from Superintendent Spillane’s press conference and the controversial remarks attributed to him by the press.
B. Preparation of Fee Application
The district court did not abuse its discretion in awarding fees for 22 hours that the Child’s counsel spent in preparing the application for attorney fees. This Circuit has recognized that a litigant may recover attorney’s fees for time spent in preparing a fee application. See Daly v. Hill, 790 F.2d 1071, 1080 (4th Cir.1986).
The amount approved by the district court falls within the range of reasonableness. The district court did not merely rubberstamp the plaintiff’s request. Instead, the court reduced the plaintiff’s request from nearly 27 hours to 22 on the grounds that the law on the definition of “prevailing party” was “fairly settled” in the Fourth Circuit. I find no abuse of discretion.
C. Work After January 2, 1988
Included in the attorney’s fee award is well over $2,000 for activities (other than preparation of the fee application) that took place after the School Board voted on January 2, 1988 to readmit the Child. The district court failed to explain adequately how the work after January 2 contributed to the Child’s return to school. For that reason, I would vacate the fee award and remand for further explanation and a possible recalculation of the fees.
The activities performed after January 2 may have contributed in a significant way to the Child’s return to kindergarten. *699Even though the School Board voted January 2 to readmit the Child, it is not clear from the record whether the board allowed her immediate return to class following the vote, or instead, delayed the reentry to a later date. It is also unclear whether the Board imposed any conditions on the Child’s return that the girl’s parents might have found objectionable. I would have the district court make a factual inquiry into such matters to determine whether any work performed by the Child’s attorneys after January 2, 1988 contributed in a significant way to the obtaining of a benefit on her behalf.
III. Conclusion
The district court did not clearly err in finding that the Child’s lawsuit contributed in a significant way to the School Board’s decision to readmit her to kindergarten. Therefore, the Child must be considered a “prevailing party” eligible for attorney’s fees.
I find no abuse of discretion in awarding fees for the effort the Child’s attorneys expended in preparation of the fee application or for time spent working on the case prior to January 2, 1988, including time in press conferences and one-on-one interviews with news reporters. As for other work performed after January 2, 1988, the record is inadequate to allow me to decide whether there was abuse of discretion in the awarding of fees. Accordingly, I would vacate the fee award and remand for further explanation of the reasons for awarding fees for work performed after January 2, 1988. If the district court were to find that any of the work after January 2 did not contribute in a significant way to the Child’s return to school, a recalculation of the fee award would be in order.

. Although the letter never explicitly stated that a lawsuit would be filed, it did remind school officials of their legal duty under the Rehabilitation Act of 1973, 29 U.S.C. § 794, and warned that “[u]nless I hear from you by Monday, December 21, 1987 that [the Child] is readmitted to school I will proceed to take further action to gain her readmittance.”


. Even should I give weight to the affidavits, they would establish only that the superintendent and one school board member had made their decisions without regard to the lawsuit. Neither person could speak for the other School Board members who voted to readmit the Child. Affidavits must be made on personal knowledge, Fed.R.Civ.P. 56(e), and neither Superintendent Spillane nor the vice chairperson could readily, and without resort to hearsay, have personal knowledge of others’ subjective motivation.


. As I explain in Section II.C., infra, the record is inadequate to determine whether the district court abused its discretion in awarding fees for press interviews and other activities performed after January 2, 1988, the date on which the Fairfax County School Board voted to readmit the Child to kindergarten. Accordingly, I would vacate the fee award and remand for further explanation from the district court.